Herlihy, J. (dissenting).
In the case of People ex rel. New York Cent. & Hudson Riv. R. R. Co. v Miller (94 App Div 587, 590-591) the court referred to the words "interstate character”, however, its decision clearly indicates that what it considered the language to mean was an intent not to tax transportation in a way forbidden by the United States Constitution and in particular the interstate commerce clause. In the case of People ex rel. Connecting Term. R. R. Co. v Miller (178 NY 194, 200-201) the court held that the "character” of the commerce would control regardless of whether or not the commerce clause of the Federal Constitution would permit taxation. In that particular case the "carrier” was merely a link between water vessels and railroads and under such circumstances its function was not reasonably subject to characterization as having only an intrastate relation to the goods handled.
In the present case there is no violation of the Federal Constitution as to the interstate commerce clause and the transshipment by the petitioner is certainly not merely a "link” between other carriers. The facts in this case do not conclusively demonstrate an "interstate” character although there is obviously an interstate relationship. The railroad shipment ended in New York and the petitioner’s shipment clearly begins and ends in New York and there is no singular shipment from the shippers to the final destination.
In my opinion the determination of the court that the statute has been construed as not permitting a tax on operations wherever the shipment originated outside of New York is erroneous. The construction of the statute urged by the respondent is not irrational or clearly prohibited and, therefore, we should not disturb it. The facts do not conclusively establish an "interstate character”.
The determination should be confirmed.
Kane, J. P., Mahoney and Larkin, JJ., concur with Main, J.; Herlihy, J., dissents and votes to confirm in a separate opinion.
Determination annulled, petition granted, with costs, and matter remitted for further proceedings not inconsistent herewith.